Citation Nr: 0901236	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-25 191 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to July 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 2004, November 2005, and 
August 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  The veteran submitted additional medical 
evidence directly to the Board following the hearing.  He has 
waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2008).

As detailed below, the Board is reopening the veteran's 
service-connection claims for PTSD and right and left knee 
disabilities.  The service-connection claims for these 
disabilities (on the merits) and the veteran's service-
connection claims for asthma and a back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 2002 Board decision denied service 
connection for PTSD and a right knee disability.

2.  The evidence associated with the claims file subsequent 
to the October 2002 Board decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD on the merits.

3.  The evidence associated with the claims file subsequent 
to the October 2002 Board decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right knee disability on the 
merits.

4.  An unappealed March 1996 rating decision denied service 
connection for a left knee disability.

5.  The evidence associated with the claims file subsequent 
to the March 1996 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a left knee disability on the 
merits.


CONCLUSIONS OF LAW

1.  The October 2002 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence having been submitted, the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  New and material evidence having been submitted, the 
claim for service connection for a right knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2008).

4.  The March 1996 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  New and material evidence having been submitted, the 
claim for service connection for a left knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's appeal regarding PTSD arises out of his 
contention that he was physically assaulted in service and 
suffered a severe asthma attack while in the gas chamber 
during chemical weapons training.  The veteran essentially 
maintains that stress surrounding the assault and gas chamber 
incident have resulted in PTSD.  His right knee claim arises 
out of his contention that he hit his right knee on a tree 
stump during basic training.  He further maintains that the 
added stress on his right knee following this incident has 
resulted in a left knee disability.  

By an October 2002 decision, the Board denied service 
connection for PTSD and a right knee disability on the basis 
that neither PTSD nor a right knee disability was found on 
examination.  An earlier March 1996 rating decision had 
previously denied service connection for a left knee 
disability on an identical basis, namely that the veteran did 
not have such disability.  See generally Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service 
connection presupposes a current diagnosis of the claimed 
disability).

The veteran appealed neither the October 2002 Board decision 
nor the March 1996 rating decision, and both became final.  
See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2008).  In October 2003, the veteran again 
sought service connection for a right knee disability.  
Subsequent service-connection claims for PTSD and a left knee 
disability were received in August and October 2004, 
respectively.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence of record at the time of the March 1996 rating 
decision and October 2002 Board decision primarily consisted 
of the veteran's service medical records, VA outpatient 
treatment records, records from the Social Security 
Administration, and reports of VA examinations dated in 
February and November 1996.  While the veteran's service 
medical records reflect in-service treatment for right knee 
pain, they do not reflect any complaint, treatment, or 
diagnosis of psychiatric or left knee disabilities.  Post-
service treatment records at the time of the March 1996 
rating decision and October 2002 Board decision are also 
largely silent for complaint or diagnosis of a knee 
disability.  Moreover, while the same records include limited 
references to PTSD, the vast majority of the veteran's 
psychiatric treatment records on file at the time of the 
prior Board decision diagnose psychiatric disabilities other 
than PTSD, primarily schizophrenia and polysubstance abuse.

As explained above, the Board denied the veteran service 
connection for PTSD and a right knee disability in October 
2002 on the basis that the veteran did not have either 
condition.  The March 1996 rating decision similarly denied 
service connection for a left knee condition on the basis 
that no left knee disability was present.  

Evidence obtained in connection with the attempt to reopen 
includes extensive VA outpatient treatment records, records 
from Columbus Hospital and University Hospital, the report of 
an October 2006 VA psychiatric examination, and statements 
from two of the veteran's VA physicians, Drs. Alycia Antoine 
and Alec Roy.  Statements from the veteran's mother and 
nephew were also submitted.  The recently-submitted VA 
treatment records, the October 2006 VA psychiatric 
examination report, and the statements from Drs. Antoine and 
Roy include various diagnoses of PTSD, several of which 
attribute the condition to the claimed assault and gas 
chamber incident in service.  VA outpatient treatment records 
note that the veteran has a history of knee arthralgia and 
reflect continued complaints of bilateral knee pain.  Records 
from Columbus Hospital likewise reflect treatment for 
residuals of a right patellar fracture.  

The additional evidence submitted by the veteran is new in 
that the recent VA treatment records, records from Columbus 
and University Hospitals, the letters from Drs. Antoine and 
Roy, and the October 2006 VA psychiatric examination report 
were not of record at the time of the October 2002 Board 
decision or the March 1996 rating decision.  The primary 
medical evidence available at that time of each of those 
decisions was the veteran's service medical records and 
limited VA outpatient treatment records.  For purposes of 
determining whether the claim should be reopened, the Board 
will presume the credibility of the newly-submitted evidence.  
See Justus, supra.  

Significantly, this new evidence is also material in that it 
provides diagnoses of PTSD and knee arthralgia.  As noted 
above, evidence of PTSD and a bilateral knee disability had 
previously been lacking and served as the primary basis for 
the prior final denial(s).  

Accordingly, the claim to reopen the previously-denied 
service-connection claims for PTSD and bilateral knee 
disabilities is granted and consideration may be given to the 
entire evidence of record without regard to any prior 
denials.  However, as discussed in greater detail below, 
further evidentiary development is necessary in connection 
with the now-reopened claims.  To the extent that there may 
be any deficiencies of notice or assistance under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
regarding the issue of whether new and material evidence was 
presented, such deficiencies are moot as the claim is 
reopened.  Further discussion of VA's duties to notify and 
assist is outlined in the REMAND portion of this decision and 
will be included in a later decision, should the claims be 
denied on the merits following remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disability 
is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened; to this extent only, the appeal is granted.




REMAND

Although the additionally-submitted medical evidence is 
sufficient to reopen the veteran's service-connection claims 
for PTSD and a bilateral knee disability, additional 
development is required before the Board can adjudicate these 
claims and the veteran's service-connection claims for asthma 
and a back disability on the merits.  The Board will discuss 
each of its reasons for remand in turn.

Reasons for remand

VCAA notice

As noted above, in addition to the alleged gas chamber 
incident, the veteran claims that he was physically assaulted 
in service and that this event led to PTSD.  Although the 
details of the alleged assault are somewhat vague, the 
veteran appears to contend that he was "jumped" by other 
soldiers in basic training who "tore [his] shirt" and 
"push[ed him] around."  See, e.g., Board Hearing Tr. at 10.

Pertinent regulations provide that if a PTSD claim is based 
on a claimed in-service personal assault, such as in the 
instant case, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3) (2008).  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, mental health counseling 
centers, hospitals, or physicians; and roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.  

The regulations further provide that VA will not deny a PTSD 
claim based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Id.  

In the instant case, although the veteran was provided a VCAA 
letter regarding his PTSD claim in April 2005, this letter 
did not advise him of the special evidence available to 
corroborate stressors in a personal assault case such as this 
one.  In particular, the April 2005 letter did not advise the 
veteran that evidence from sources other than his service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, as required by 
38 C.F.R. § 3.304(f)(3).  The case must accordingly be 
remanded so that a proper VCAA notice addressing the 
requirements of 38 C.F.R. § 3.304(f)(3) can be sent to the 
veteran.

Personnel records/Recent VA treatment records

As noted above, because the veteran's PTSD claim is based in 
part on his report of an in-service assault, behavior changes 
in service may constitute corroborating evidence of the 
claimed stressor.  Because evidence of behavior changes, such 
as deterioration in work performance or transfer requests, 
may be chronicled in the veteran's service personnel records, 
such should be obtained and associated with the veteran's VA 
claims folder.

The letters from Drs. Antoine and Roy also indicate that the 
veteran completed a 45-day "PTSD program" at the Montrose 
VA Medical Center, which apparently lasted from late October 
to early December, 2007.  Records from this period of 
treatment should be obtained on remand.  

Stressor verification

It also does not appear that any efforts have been made to 
verify the veteran's contention that he participated in 
chemical weapons training which involved his presence in a 
gas chamber during basic training.  While the Board 
acknowledges that such training is not unusual, it is not 
clear that such training is required for all servicemembers 
or whether the veteran himself participated in such training.  
In any event, when the claimed stressor is not combat 
related, such as in the instant case, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  

On remand, efforts should be made to verify the veteran's 
contention that he participated in gas chamber training in 
service, including with the service department, if necessary.

Medical examinations

A.  PTSD

The medical evidence currently of record leaves considerable 
doubt as to the exact nature and etiology of the veteran's 
alleged PTSD.  While the recent letters from Drs. Antoine and 
Roy indicate that the veteran "probably" has PTSD and that 
such is "likely related to military service", neither 
letter references the specific in-service stressor to which 
the PTSD relates.  Indeed, the letters from letters from 
Drs. Antoine and Roy devote less than a sentence to the 
diagnosis and etiology of the veteran's claimed PTSD and 
instead refer the reader to the Montrose treatment records 
discussed above.  

The Board also notes that while the veteran's VA and private 
outpatient treatment records include multiple diagnoses of 
PTSD, the vast majority of these diagnoses are included in 
the veteran's "past medical history" and appear to be 
reported by the veteran himself.  Very few appear to be based 
on any independent or well-explained analysis of the 
veteran's overall psychiatric disability picture and relevant 
medical history.

Moreover, while the Board acknowledges that the October 2006 
VA examiner noted that the veteran had PTSD, she did not 
specify the exact stressors to which the diagnosis referred.  
Although the examination report notes the veteran's 
complaints of an in-service assault and the gas chamber 
incident, it also notes that the veteran was assaulted in 
various robberies and muggings after service.  The 
examination report did not specify whether the PTSD diagnosis 
was based on the alleged in-service stressors, the post-
service assaults, or both.  

The October 2006 VA examiner, together with a VA psychology 
intern who extensively examined the veteran in November 2004, 
also failed to discuss key pieces of the veteran's medical 
history.  In particular, neither clinician commented on 
various statements from several of the veteran's VA 
psychiatric caregivers who noted that the veteran "is 
preoccupied about PTSD and how to get that diagnosis" and 
that he "continues to malinger about PTSD and having this 
diagnosis."  See VA outpatient treatment notes dated in 
March 2002.  The same treatment notes indicate that the 
veteran regularly asked "how he could get a PTSD 
diagnosis."  In this regard, it appears that the psychology 
intern who examined the veteran in November 2004 did not have 
access to his VA claims folder.

The Board also observes that prior to filing his PTSD claim, 
the veteran's psychiatric treatment records made little 
mention of the alleged gas chamber incident or in-service 
assault and instead focused primarily on the veteran's 
longstanding problems with schizophrenia and substance abuse.  
The stressors the veteran now alleges began to surface with 
greater regularity in recent years.  It is unclear whether 
this shift in focus demonstrates a genuine change in the 
veteran's psychiatric disability picture or whether such is 
attributable to some other cause.  Again, the psychiatric 
evidence of record does not address this important evidence 
and contains little to no explanation for the ultimate 
conclusions reached.  See Hernandez- Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (noting that whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence).

Because considerable questions remain regarding whether the 
veteran has PTSD and whether such is related to service, on 
remand an additional psychiatric examination should be 
conducted and opinion obtained which adequately addresses the 
veteran's pertinent psychiatric history.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion"); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty 
to return inadequate examination report).

B.  Right knee disability

As outlined above, the veteran maintains that he injured his 
right knee during an exercise in basic training and that such 
injury has resulted in a severe right knee condition.  See 
Board Hearing Tr. at 13-14, 17.  The veteran also notes that 
right knee pain caused him to fall from his bicycle in May 
2003, resulting in a right patellar fracture and a sustained 
increase in right knee symptomatology.  See, e.g., VA Form 
21-4138 dated September 30, 2004.  The veteran also claims 
that his alleged PTSD causes frequent nightmares which in 
turn cause him to "snap up" out of bed "kicking" and 
"punching."  Such activity, the veteran maintains, 
aggravates his knee problems.  See, e.g., VA Form 21-4138 
dated September 9, 2004.

The veteran has not been afforded a VA examination to assess 
the nature and etiology of his right knee disability as part 
of the instant claim.  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court made clear that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
disability, which satisfies the first McLendon element.  VA 
outpatient treatment records note the veteran's regular 
complaints of right knee pain and a history of knee 
arthralgia.  Treatment records from Columbus Hospital further 
note that the veteran suffered a right patellar fracture in 
May 2003.  

There is also an indication that events in service led to the 
veteran's current right knee symptoms, thereby satisfying the 
second and third McLendon elements.  The veteran's service 
medical records reflect treatment for right knee pain in 
April and September 1979, which was diagnosed as ligamental 
strain and possible chondromalacia.  The veteran has also 
reported that he has continued to experience right knee pain 
since service and that he has treated the same with a heating 
pad.  See Board Hearing Tr. at 17. 

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  Although the veteran was 
afforded a VA examination of his knees in February 1996, no 
knee disability was identified at that time.  Recent 
treatment records and statements by the veteran suggest that 
the veteran's disability picture may have changed since the 
prior examination.  Under such circumstances, the Board 
believes that on remand an additional VA examination should 
be conducted and an etiological opinion obtained regarding 
the veteran's claimed right knee disability.

C.  Left knee and back disabilities

The veteran also contends that he has left knee and back 
disabilities which were either caused or aggravated by his 
right knee disability.  He alternatively claims that such 
disabilities were caused or aggravated by PTSD.  As with the 
right knee, the veteran maintains that he will frequently 
awake from nightmares kicking and punching, which activity, 
he contends, either caused or aggravated his current knee and 
back problems.  See Board Hearing Tr. at 9; VA Form 21-4138 
dated September 9, 2004.

While VA outpatient treatment records and records from 
University Hospital note a history of back strain and knee 
arthralgia, the medical record contains no opinion relating 
such symptomatology to the veteran's claimed right knee or 
psychiatric disabilities.  As such, on remand an additional 
VA examination should be conducted and an etiological opinion 
obtained regarding the veteran's claimed left knee and back 
disabilities.  See generally McLendon, supra.

D.  Asthma

The veteran also claims that he was diagnosed with asthma in 
childhood but that such was aggravated beyond its normal 
course by his military service.  He specifically points to 
the gas chamber incident as being the source of aggravation 
of this condition.  An examination should also be conducted 
on remand to assess the nature and etiology of the veteran's 
asthma.  See generally McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter regarding his service connection 
claim for PTSD which complies with the 
notification requirements of the VCAA as 
amplified by 38 C.F.R. § 3.304(f)(3).  
The letter should advise the veteran that 
evidence from sources other than his 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of his stressor 
relating to an in-service assault.

2.  Obtain the veteran's service 
personnel records and associate them with 
his VA claims folder.

3.  Obtain all psychiatric treatment 
records relating to the veteran from the 
Montrose, New York, VA Medical Center.  

4.  Attempt to verify the veteran's 
contention that he participated in gas 
chamber training in service, including 
with the service department, if 
necessary.
		
5.  After completing the foregoing, 
schedule the veteran for a psychiatric 
examination, by a clinician other than 
the one who performed the October 2006 VA 
examination, to determine whether the 
veteran has PTSD and, if so, its 
etiology.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the veteran has PTSD.  If PTSD is 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that such is related to an in-service 
stressor.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  The 
examiner is requested to explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

6.  Schedule the veteran for an 
orthopedic examination, to determine the 
nature and etiology of his claimed right 
knee, left knee, and back disabilities.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should identify all 
knee and back disabilities present.  If a 
right knee disability is identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such was 
either caused or aggravated by the 
veteran's period of service or his 
alleged PTSD.  If a left knee and/or back 
disability is identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater) that such disability 
was either caused or aggravated any right 
knee disability present or the veteran's 
alleged PTSD.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

7.  Schedule the veteran for an 
examination, to determine the nature and 
etiology of his asthma.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
provide an opinion as to whether the 
veteran's asthma was either caused or 
aggravated by any incident of the 
veteran's military service.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

8.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, in whole or in part, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


